COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '

                                                  '          No. 08-12-00273-CR
 IN RE: JOHNNIE DEMPSEY WOOD,
                                                  '     AN ORIGINAL PROCEEDING
                              Relator.
                                                  '            IN MANDAMUS
                                                  '

                                                  '

                   MEMORANDUM OPINION ON MOTION TO DISMISS

       Pending before the Court is a motion filed by Relator, Johnnie Dempsey Wood, to

dismiss this mandamus proceeding. Relator states in his motion that the Respondent has granted

the relief he sought by his mandamus petition. Accordingly, we grant the motion and dismiss the

mandamus proceeding.


September 26, 2012                   _______________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)